An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
Authorization for this examiner’s amendment was given in an interview with Elton Dean on 30 June 2022. Applicant agreed to clarifying amendments as set forth below.
Claim 1 is allowable. Claim 14, previously withdrawn from consideration as a result of a restriction requirement, in view of the amendment below now encompasses all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 23 December 2020, is hereby withdrawn and claim 14 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
The application has been amended as follows: 
Claim 1 was amended as follows:
1. A[n] sensor arrangement [oral cavity-based device] for use durinq a competition, [the] comprising:
an oral cavity-based device configured for placement in an oral cavity of a horse; [the oral cavity-based device comprising:] 
a biosensor receptacle affixed to the oral cavity-based device; 
one or more biosensors that are received in the biosensor receptacle, wherein the biosensor receptacle is locked when placed in the oral cavity such that the biosensor is irremovable durinq the competition; and 
a processor, a memory, and a transmitter that are in communication with the biosensor receptacle.
In claim 2, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 3, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 4, line 1, “oral cavity-based device” was changed to -- sensor arrangement --;
line 3, -- during use -- was inserted after “oral cavity” and -- is -- was inserted before “configured”. 
In claim 5, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 6, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 7, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 8, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 9, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 10, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 12, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
In claim 13, line 1, “oral cavity-based device” was changed to -- sensor arrangement --. 
Claim 14 was amended as follows:
14. A method of non-invasive monitoring using a sensor arrangement comprising an oral cavity-based device having a biosensor receptacle and one or more biosensors that are received in the biosensor receptacle, wherein the one or more biosensors are configured to be removeable from the biosensor receptacle; the oral cavity-based device configured for placement in an oral cavity of an equine mammal and further comprising a processor, a memory, and a transmitter in communication with the biosensor receptacle; 
the method comprising: 
	inserting the oral cavity-based device into the oral cavity of the equine mammal; 
inserting and locking the one or more biosensors in the biosensor receptacle; 
contacting the one or more biosensors with saliva from the equine mammal; and 
identifying components of the saliva using the one or more biosensors and transmitting data responsive thereto.
In claim 15, line 1, “oral cavity-based device” was changed to -- sensor arrangement --.
Claim 16 was amended as follows:
16. A[n] sensor arrangement [oral cavity-based device] for use durinq a competition, [the] comprising:
an oral cavity-based device configured for placement in an oral cavity of a horse; [the oral cavity-based device comprising:] 
a biosensor receptacle affixed to the oral cavity-based device; 
one or more removable biosensors that are received in the biosensor receptacle, wherein the biosensor receptacle is locked when placed in the oral cavity such that the biosensor is irremovable durinq the competition; 
a camera engaged to the oral cavity-based device and disposed within the oral cavity during use; 
a processor; 
a memory; and 
a transmitter configured to communicate with the biosensor receptacle, the processor, the camera, and a receiver configured to display data from at least one of the processor, the camera, or the memory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    111
    520
    media_image1.png
    Greyscale


/ERIC F WINAKUR/Primary Examiner, Art Unit 3791